Exhibit 10.2

EXECUTION VERSION

EXCHANGE AND TERMINATION AGREEMENT

This Exchange and Termination Agreement (this “Agreement”), is entered into as
of July 14, 2017, by and among H&E Equipment Services, Inc., a Delaware
corporation (“Parent”), Neff Corporation (“Company”), Neff Holdings LLC
(“Holdings”), the holders of LLC Options (the “LLC Optionholders”) and Mark
Irion (the “Management Representative”). The parties to this Agreement are
referred to herein as the “Parties” or, each individually, a “Party.” Any
capitalized terms used but not defined herein shall have the meanings set forth
in the Agreement and Plan of Merger (the “Merger Agreement”), dated as of the
date hereof, by and among Parent, Company, and Yellow Iron Merger Co., a
Delaware corporation and wholly owned subsidiary of Parent (“Merger Sub”), as
the Merger Agreement is in effect on the date hereof.

RECITALS

WHEREAS, Company and Wayzata Opportunities Fund II, L.P. (“Opportunities Fund”),
Wayzata Opportunities Fund Offshore II, L.P. (“Opportunities Fund Offshore” and,
together with Opportunities Fund, the “Stockholders” and each individually, a
“Stockholder”), are parties to that certain Second Amended and Restated Limited
Liability Company Agreement of Holdings, dated as of November 26, 2014 (as
amended, the “Holdings LLC Agreement”), pursuant to which, among other things,
the parties thereto provided for Holdings to redeem, upon notice therefor by a
Stockholder, Common Units of Holdings (“LLC Units”) owned by such Stockholder in
exchange for shares of Company Class A Common Stock or for cash (a
“Redemption”);

WHEREAS, in the event that a holder of LLC Units exercises its right to require
Holdings to effect a Redemption, Company has the right to elect to require that
such holder exchange its LLC Units subject to such Redemption directly with
Company for an equal number of shares of Company Class A Common Stock or for
cash (any such exchange, an “Exchange”);

WHEREAS, Company, the Stockholders, the LLC Optionholders, the Management
Representative and other members of Holdings from time to time are parties to
(a) that certain Tax Receivable Agreement, dated as of November 26, 2014 (as
amended, the “Tax Receivable Agreement”), pursuant to which Company is obligated
to make payments to certain parties thereto based on the reduction of Company’s
liability for U.S. federal, state and local income and franchise taxes arising
from adjustments to Holdings’ basis in its assets and imputed interest and
(b) that certain Registration Rights Agreement, dated as of November 26, 2014
(as amended, the “Registration Rights Agreement”), pursuant to which such
parties are entitled to certain rights with respect to the registration of
shares of Company Class A Common Stock issuable in an Exchange or a Redemption;

WHEREAS, simultaneous with the execution and delivery of this Agreement,
Company, Parent and Merger Sub are entering into the Merger Agreement, pursuant
to which Merger Sub will be merged with and into Company, with Company surviving
that merger (the “Merger”); and



--------------------------------------------------------------------------------

WHEREAS, immediately prior to the effective time of the Merger, the Parties
intend for (a) the Tax Receivable Agreement to be terminated by the parties
thereto, (b) the Registration Rights Agreement to be terminated by the parties
thereto, and (c)(i) the LLC Options to be exercised on a cashless basis
immediately prior to the Effective Time for LLC Units and (ii) the LLC
Optionholders to effect an Exchange of all such LLC Units resulting from the
exercise of their respective LLC Options directly with Company for an equal
number of shares of Company Class A Common Stock.

NOW, THEREFORE, in consideration of the foregoing and of the representations,
warranties, covenants and agreements contained in this Agreement, the Parties,
intending to be legally bound, agree as follows:

1.    Exchange and Exercise.

(a)    Immediately prior to the Effective Time (but immediately after the
Specified LLC Option Exercise (as defined below)) and pursuant to Sections 11.01
through 11.03 of the Holdings LLC Agreement, all of the LLC Units owned by each
of the LLC Optionholders (after giving effect to the Specified LLC Option
Exercise) shall be exchanged directly with Company on a one-for-one basis for
shares of Company Class A Common Stock (the “Resulting Shares”) (each such
Exchange shall be collectively referred to herein as the “Specified Exchange”).

(b)    Immediately prior to the Effective Time and simultaneous with the
consummation of the Specified Exchange, Company shall (i) issue to each of the
LLC Optionholders such LLC Optionholder’s Resulting Shares and (ii) duly deliver
to each LLC Optionholder a certificate issued in the name of such LLC
Optionholder representing such LLC Optionholder’s Resulting Shares, duly
executed by the appropriate officers of Company and duly recorded on the books
of Company or its transfer agent in the name of such LLC Optionholder. Company
covenants that all shares of Company Class A Common Stock issuable to the LLC
Optionholders in the Specified Exchange will, upon issuance, be validly issued,
fully paid and non-assessable, free and clear of all taxes and Liens of any kind
(except for transfer restrictions of general applicability as may be provided
under the Securities Act and state securities laws).

(c)    The LLC Optionholders, Holdings and Company hereby (i) agree that this
Agreement shall constitute the Redemption Notice, the Contribution Notice and
the Exchange Election Notice for a Share Settlement pursuant to the Holdings LLC
Agreement and (ii) irrevocably waive any notice periods required or permitted by
the Holdings LLC Agreement in connection with the Specified Exchange and any
obligation to deliver any other notices or elections thereunder. Subject to
Section 6(a) hereof, the LLC Optionholders, Holdings and Company hereby
irrevocably waive the right to, as applicable, deliver a Retraction Notice or
otherwise revoke the Redemption Notice,

 

-2-



--------------------------------------------------------------------------------

Contribution Notice or Exchange Election Notice. Company irrevocably agrees that
the Specified Exchange will be a Direct Exchange made by means of a Share
Settlement. Any capitalized terms used but not defined in this Section 1(c)
shall have the meanings set forth in the Holdings LLC Agreement. For the
avoidance of doubt, if this Agreement is terminated, any elections hereunder
shall be null and void ab initio, and neither the LLC Optionholders nor Company
will be required to consummate any Exchange or Redemption.

(d)    Immediately prior to the consummation of the Specified Exchange, each LLC
Option held by an LLC Optionholder that is outstanding and unexercised as of
immediately prior to the Specified Exchange shall be exercised on a cashless
basis (each such exercise shall be collectively referred to herein as the
“Specified LLC Option Exercise”) and the number of LLC Units issued to each LLC
Optionholder upon such exercise shall be reduced by the number of LLC Units
having a value (equal to the Merger Consideration) equal to the sum of the
aggregate exercise price of the LLC Options being exercised by such LLC
Optionholder plus the minimum Tax withholding required in connection with the
exercise of the LLC Options held by such LLC Optionholder (with such LLC Units
so withheld to pay such exercise price and Tax withholding to be treated as if
they were provided to the applicable LLC Optionholder). For the avoidance of
doubt, if this Agreement is terminated, neither the LLC Optionholders nor
Holdings will be required to consummate the Specified LLC Option Exercise.

2.    Terminations.

(a)    Effective immediately prior to the Effective Time, without the
requirement for any further action by any of the Parties, the Tax Receivable
Agreement shall be irrevocably terminated at no cost to the Management
Representative, the LLC Optionholders, Company, the Surviving Corporation,
Parent or any of their respective Subsidiaries and shall be of no further force
or effect, and all liabilities of the Management Representative, the LLC
Optionholders, Company, the Surviving Corporation, Parent and their respective
Subsidiaries relating thereto shall be irrevocably cancelled, extinguished and
waived. Notwithstanding anything to the contrary in the Tax Receivable Agreement
(including Sections 4.1(b) and 4.3 thereof), none of the Management
Representative, the LLC Optionholders, Company, the Surviving Corporation,
Holdings, Parent or any of their respective Subsidiaries shall have any payment
or other obligations under the Tax Receivable Agreement resulting from the
consummation of the transactions contemplated by this Agreement, the Merger
Agreement or otherwise. Each of Company and Parent hereby acknowledges and
agrees that the substantial economic, financial and pecuniary benefits that the
Stockholders are foregoing as a result of the termination of the Tax Receivable
Agreement pursuant hereto is conferring substantial economic, financial and
pecuniary benefits to Company and its stockholders.

 

-3-



--------------------------------------------------------------------------------

(b)    Effective immediately prior to the Effective Time, without the
requirement for any further action by any of the Parties, the Registration
Rights Agreement shall be irrevocably terminated at no cost to the Management
Representative, the LLC Optionholders, Company, the Surviving Corporation,
Parent or any of their respective Subsidiaries and shall be of no further force
or effect, and all liabilities of the Management Representative, the LLC
Optionholders, Company, the Surviving Corporation, Parent and their respective
Subsidiaries relating thereto shall be irrevocably cancelled, extinguished and
waived.

(c)    In consideration of the mutual agreements herein contained, effective as
of the Effective Time, the Management Representative and the LLC Optionholders,
each on behalf of itself and its respective affiliates (excluding for this
purpose Company and its Subsidiaries) and Releasing Representatives, fully,
finally and forever releases, discharges and waives any and all civil actions,
causes of action, claims, costs of suit, counterclaims, debts, demands,
judgments, liabilities, obligations and actions for legal fees, in law or in
equity, known or unknown, asserted or not, existing or not, of whatever kind or
nature, in any jurisdiction, including in arbitration proceedings or any other
forum, which have arisen or may arise in the future under the Tax Receivable
Agreement, the Registration Rights Agreement or the Holdings LLC Agreement
against Company, the Surviving Corporation, Holdings, Parent and their
respective Subsidiaries and Releasing Representatives; provided, however, that
nothing contained herein shall operate to release any claims, liabilities or
obligations related to, or amend, modify or terminate, (A) any term or provision
of the Holdings LLC Agreement (as in effect as of immediately prior to the date
hereof) that provides any officer or manager of Holdings, or any officer or
manager of Holdings that was serving at the request of Holdings as a manager,
officer, director, principal, member, employee or agent of any direct or
indirect Subsidiary of Holdings, with rights of indemnification or reimbursement
or advancement of expenses, including, without limitation, any term or provision
set forth in Section 7.04 of the Holdings LLC Agreement (as in effect on the
date hereof) to the extent applicable to any such officer or manager of
Holdings, (B) any term or provision of the Holdings LLC Agreement (as in effect
as of immediately prior to the Effective Time) that provides the Company, the
Management Representative, any LLC Optionholder or any of their respective
affiliates, Subsidiaries or Releasing Representatives with rights of exculpation
and/or limitation of liability (but expressly excluding any rights to
indemnification, reimbursement or advancement of expenses other than as set
forth in clause (A)), including, without limitation, any term or provision set
forth in any of Sections 3.01(c), 3.07, 6.09(a), 7.01(a) and 7.01(c) of the
Holdings LLC Agreement (as in effect on the date hereof), (C) the Surviving
Reporting Obligation (as defined below), and (D) any term or provision of the
Holdings LLC Agreement (as in effect on the date hereof) that provides for the
maintenance of capital accounts or the allocation of items of income, gain,
loss, deduction or credit, including, without limitation, any term or provision
set forth in Article V of the Holdings LLC Agreement (as in effect on the date
hereof) (in the case of this clause (D), solely with respect to any taxable
period ending on or before the

 

-4-



--------------------------------------------------------------------------------

Closing Date, or any taxable period beginning before the Closing Date and ending
after the Closing Date). The terms, provisions and obligations described in
clauses (A), (B), (C) and (D) of the proviso of the immediately preceding
sentence shall be collectively referred to herein as the “Continuing
Provisions”. The term “Releasing Representatives” means the affiliates, agents,
assigns, attorneys, directors, employees, officers, owners, parents, partners,
representatives, members, shareholders, heirs, auditors, consultants,
predecessors, divisions, managers, trustees and advisors (including past,
present and future of any and all of the foregoing) of any Party or person.

3.    Representations and Warranties of the LLC Optionholders. Each of the LLC
Optionholders hereby represents and warrants to each other Party as follows:

(a)    Authority; Binding Nature. Such LLC Optionholder has full power,
authority and capacity to execute and deliver this Agreement, to perform its
obligations hereunder and to consummate the transactions contemplated hereby to
be consummated by such LLC Optionholder. The execution and delivery of this
Agreement by such LLC Optionholder, the performance of such LLC Optionholder’s
obligations hereunder and the consummation by such LLC Optionholder of the
transactions contemplated hereby to be consummated by such LLC Optionholder have
been duly and validly authorized by all necessary action on the part of such LLC
Optionholder. No other proceedings on the part of such LLC Optionholder are
necessary to approve this Agreement by such LLC Optionholder or to consummate
the transactions contemplated hereby to be consummated by such LLC Optionholder.
This Agreement has been duly and validly executed and delivered by such LLC
Optionholder and (assuming due authorization, execution and delivery by the
other Parties) constitutes a valid and binding obligation of such LLC
Optionholder, enforceable against such LLC Optionholder in accordance with its
terms (except in all cases as such enforceability may be limited by the
Enforceability Exceptions).

(b)    Ownership of LLC Options. As of the date hereof, such LLC Optionholder
beneficially owns LLC Options set forth opposite the name of such LLC
Optionholder on Exhibit A hereto free and clear of any proxy, voting or transfer
restriction, adverse claim or other Lien (except for transfer restrictions
imposed by Holdings LLC Agreement and transfer restrictions of general
applicability as may be provided under the Securities Act and state securities
laws). As of the date hereof, the LLC Options set forth opposite the name of
such LLC Optionholder on Exhibit A hereto entitle such LLC Optionholder, upon
exercise (and prior to giving effect to withholding for exercise price and taxes
as contemplated by Section 1(d)), to the number of LLC Units set forth opposite
the name of such LLC Optionholder on Exhibit A hereto. Such LLC Optionholder has
the sole power to dispose of its LLC Options and good and valid title to such
LLC Options. As of the date hereof, such LLC Optionholder does not own any
securities of Holdings other than such LLC Options (for the avoidance of doubt,
excluding securities of Holdings indirectly held by virtue of owning shares of
Class A Common Stock).

 

-5-



--------------------------------------------------------------------------------

(c)    No Conflicts. Neither the execution and delivery of this Agreement by
such LLC Optionholder, nor the performance by such LLC Optionholder of its
obligations under this Agreement, will (i) violate any Law applicable to such
LLC Optionholder or any of its properties or assets, (ii) result in the creation
by such LLC Optionholder of any Lien upon its LLC Options or (iii) violate,
conflict with, result in the loss of any material benefit under, constitute a
default (or an event which, with notice or lapse of time, or both, would
constitute a default) under, result in the termination of or a right of
termination or cancellation under, or accelerate the performance required by
such LLC Optionholder under, any of the terms, conditions or provisions of any
note, bond, mortgage, indenture, deed of trust, license, permit, lease,
agreement or other instrument or obligation to which such LLC Optionholder is a
party, or by which such LLC Optionholder or any of its properties or assets may
be bound or affected, except for, in the case of clause (iii), any such
violations, conflicts, losses, defaults, terminations, cancellations or
accelerations that would not reasonably be expected to prevent the performance
by such LLC Optionholder of its obligations under this Agreement.

(d)    Absence of Litigation. As of the date hereof, there is no suit, action,
investigation, claim or proceeding pending or, to such LLC Optionholder’s
knowledge, threatened against or involving or affecting, such LLC Optionholder
or its LLC Options that would reasonably be expected to impair the ability of
such LLC Optionholder to perform fully its obligations hereunder or to
consummate on a timely basis the transactions contemplated hereby to be
consummated by such LLC Optionholder.

(e)    Brokers. No broker, investment banker, financial advisor or other Person
is entitled to any broker’s, finder’s, financial advisor’s or other similar fee
or commission that is payable by Company, the Surviving Corporation, Parent or
any of their respective Subsidiaries in connection with the transactions
contemplated hereby based upon arrangements made by or on behalf of such LLC
Optionholder (excluding, for the avoidance of doubt, any such broker, investment
banker, financial advisor or other Person retained or engaged by Company).

4.    Representations and Warranties of Parent, Company, Holdings and the
Management Representative. Parent, Company, Holdings and the Management
Representative hereby represent and warrant, severally and not jointly, to each
other Party as follows (provided, that (x) the representation and warranty made
in Section 4(d) shall only be made by Parent, and (y) the representations and
warranties made in Section 4(e) shall only be made by Company and Holdings):

(a)    Authority; Binding Nature. Such Party has full power and authority to
execute and deliver this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated hereby to be consummated by such Party.
The execution and delivery of this Agreement by such Party, the performance of
such Party’s obligations hereunder and the consummation by such Party of the
transactions contemplated hereby to be consummated by such Party have been duly
and validly

 

-6-



--------------------------------------------------------------------------------

authorized by all necessary action on the part of such Party. No other
proceedings on the part of such Party are necessary to approve this Agreement or
to consummate the transactions contemplated hereby. This Agreement has been duly
and validly executed and delivered by such Party and constitutes a valid and
binding obligation of such Party, enforceable against such Party in accordance
with its terms (except in all cases as such enforceability may be limited by the
Enforceability Exceptions).

(b)    No Conflicts. Neither the execution and delivery of this Agreement by
such Party, nor the performance by such Party of its obligations under this
Agreement, will (i) violate any Law applicable to such Party or any of its
properties or assets, or (ii) violate, conflict with, result in the loss of any
material benefit under, constitute a default (or an event which, with notice or
lapse of time, or both, would constitute a default) under, result in the
termination of or a right of termination or cancellation under, or accelerate
the performance required by such Party under, any of the terms, conditions or
provisions of any note, bond, mortgage, indenture, deed of trust, license,
permit, lease, agreement or other instrument or obligation to which such Party
is a party, or by which such Party or its respective properties or assets may be
bound or affected.

(c)    Absence of Litigation. As of the date hereof, there is no suit, action,
investigation, claim or proceeding pending or, to such Party’s knowledge,
threatened against or involving or affecting, such Party that would reasonably
be expected to impair the ability of such Party to perform fully its obligations
hereunder or to consummate on a timely basis the transactions contemplated
hereby to be consummated by such Party.

(d)    Ownership of Equity Interests. Parent does not own, beneficially or of
record, any securities of Company or Holdings.

(e)    LLC Units and LLC Options. As of the date hereof, the LLC Options owned
by each of the LLC Optionholders (as set forth on Exhibit A) constitute all of
the issued and outstanding LLC Options. As of the date hereof, there are no
other Equity Interests of Holdings outstanding other than such LLC Options and
LLC Units owned by the Stockholders.

5.    Tax Matters.

Company shall and, following the Merger, Parent will cause Company and the
Surviving Corporation to, comply with the obligations of Company under
(i) Section 8.03 of the Holdings LLC Agreement as in effect as of the date
hereof and (ii) the second and third sentences of Section 9.01 of the Holdings
LLC Agreement as in effect as of the date hereof (such obligations,
collectively, the “Surviving Reporting Obligation”). Effective immediately
following the Effective Time, Company, the Surviving Corporation and Holdings
shall have no further obligations or liabilities (other than obligations and/or
liabilities under or with respect to the Continuing Provisions) to the LLC
Optionholders or the Management Representative pursuant to or in respect of the
Holdings LLC

 

-7-



--------------------------------------------------------------------------------

Agreement and the Surviving Company may amend, restate or terminate the Holdings
LLC Agreement in its sole discretion; provided, however, that the Continuing
Provisions shall continue in full force and effect.

6.    Miscellaneous.

(a)    Term. This Agreement shall remain in full force and effect unless and
until the Support Agreement is terminated in accordance with its terms (except
for a termination of the Support Agreement on account of the consummation of the
Merger). In the event that the Merger Agreement is terminated in accordance with
its terms, (i) this Agreement shall automatically and immediately terminate and
be of no further force and effect, all without the need for any further action
of the part of (or notice to) any person and (ii) there shall be no liability or
obligation hereunder on the part of any Party or any of their respective
affiliates, or any of their respective managers, directors, stockholders,
members, partners, officers, employees, agents, consultants, accountants,
attorneys, investment bankers, financial advisors, representatives, successors
or assigns. Without limiting the immediately preceding sentence, if this
Agreement is terminated then the Stockholders shall not be required to
consummate the Specified Exchange. None of the representations or warranties
made by any Party in Section 3 or Section 4 hereof, as applicable, shall survive
the termination of this Agreement or the Effective Time.

(b)    Further Actions. Following the date hereof, the Parties shall take all
actions reasonably necessary and execute and deliver all documents and
instruments to each other and third parties (including Company’s stock transfer
agent) reasonably requested by a Party to give effect to the transactions
contemplated hereby immediately prior to the Effective Time. The Parties agree
that the Effective Time shall not occur until such time as all of the
transactions contemplated by Sections 1 and 2 have become effective.

(c)    Amendments and Waivers. This Agreement may not be amended, modified or
supplemented in any manner, whether by course of conduct or otherwise, except by
an instrument in writing specifically designated as an amendment hereto, signed
on behalf of each of the Parties. No failure on the part of any Party to
exercise any power, right, privilege or remedy under this Agreement, and no
delay on the part of any Party in exercising any power, right, privilege or
remedy under this Agreement, shall operate as a waiver of such power, right,
privilege or remedy; and no single or partial exercise of any such power, right,
privilege or remedy shall preclude any other or further exercise thereof or of
any other power, right, privilege or remedy. Any agreement on the part of a
Party to any such waiver shall be valid only if set forth in a written
instrument signed on behalf of such Party, but such waiver or failure to insist
on strict compliance with an obligation, covenant, agreement or condition shall
not operate as a waiver of, or estoppel with respect to, any subsequent or other
failure.

 

-8-



--------------------------------------------------------------------------------

(d)    Counterparts. This Agreement may be executed in two or more counterparts
(including by facsimile or other electronic means, including signatures received
as a .pdf attachment to electronic mail), all of which shall be considered one
and the same agreement and shall become effective when counterparts have been
signed by each of the Parties and delivered to the other Parties, it being
understood that all Parties need not sign the same counterpart.

(e)    Applicable Law; Jurisdiction; Waiver of Jury Trial. This Agreement, and
any Action, dispute or other controversy arising out of or relating hereto shall
be governed by, and construed in accordance with, the Laws of the State of
Delaware, without regard to any applicable conflicts of law principles thereof.
Each Party agrees that any action or proceeding in respect of any claim arising
out of or related to this Agreement or the transactions contemplated hereby
shall be brought, heard, tried and determined exclusively in the Chosen Courts,
and, solely in connection with claims arising under this Agreement or the
transactions that are the subject of this Agreement, (i) irrevocably and
unconditionally submits to the exclusive jurisdiction of the Chosen Courts,
(ii) irrevocably and unconditionally waives any objection to laying venue in any
such action or proceeding in the Chosen Courts, (iii) irrevocably and
unconditionally waives any objection that the Chosen Courts are an inconvenient
forum or do not have jurisdiction over any Party and (iv) agrees that service of
process upon such Party in any such action or proceeding that is given in
accordance with Section 6(f) or in such other manner as may be permitted by
applicable Law, shall be valid, effective and sufficient service thereof. EACH
PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS
AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE
EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY SUIT, ACTION OR OTHER PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT: (I) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF ANY SUCH ACTION,
SUIT OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER, (II) EACH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (III) EACH PARTY
MAKES THIS WAIVER VOLUNTARILY, AND (IV) EACH PARTY HAS BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 6(e).

 

-9-



--------------------------------------------------------------------------------

(f)    Notices. All notices and other communications hereunder shall be in
writing and shall be deemed duly given or received (i) when personally
delivered, (ii) on the date sent by email of a “portable document format” (.pdf)
document (so long as written notice of such transmission is sent within two
(2) business days thereafter by another delivery method hereunder) or (iii) one
(1) business day following the date sent if such notice is sent by FedEx or
another nationally recognized overnight delivery service. All notices hereunder
shall be delivered to the addresses set forth below, or pursuant to such other
instructions as may be designated in writing by the Party to receive such
notice:

 

  (i) if to Company or Holdings, to:

Neff Corporation

3750 NW 87th Avenue

Suite 400

Miami, Florida 33178-2433

Attention: Mark Irion

Email: MIrion@Neffcorp.com

With a copy (which shall not constitute notice) to:

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park

Bank of America Tower

New York, New York 10036-6745

Attention: Daniel I. Fisher

                  Zachary N. Wittenberg

Email: dfisher@akingump.com

            zwittenberg@akingump.com

 

  (ii) if to Parent, to:

H&E Equipment Services

7500 Pecue Ln

Baton Rouge, LA 70809

Attention: John Engquist

Email: jengquist@he-equipment.com

With a copy (which shall not constitute notice) to:

Dechert LLP

1095 Avenue of the Americas

New York, New York 10036-6797

Attention:    Derek M. Winokur

Email: Derek.Winokur@dechert.com

 

-10-



--------------------------------------------------------------------------------

  (iii) if to the Management Representative or an LLC Optionholder, to:

Neff Corporation

3750 N.W. 87111 Avenue, Suite 400

Miami, Florida 33178

Attn: Chief Financial Officer

Facsimile: (305) 513-4156

E-mail: mirion@neffcorp.com

(g)    Entire Agreement. This Agreement (including the documents and the
instruments referred to herein) constitutes the entire agreement among the
Parties with respect to the subject matter hereof and supersedes all prior
agreements and undertakings.

(h)    Assignment; Third Party Beneficiaries; Transferees. Neither this
Agreement nor any of the rights, interests or obligations shall be assigned by
any of the Parties (whether by operation of Law or otherwise) without the prior
written consent of the other Parties; provided that Parent may assign this
Agreement to one or more of its direct or indirect wholly-owned subsidiaries. No
assignment shall relieve the assigning party of any of its obligations
hereunder. Any purported assignment in contravention hereof shall be null and
void. Subject to the preceding sentence, this Agreement will be binding upon,
inure to the benefit of and be enforceable by the Parties and their respective
successors and permitted assigns. This Agreement (including the documents and
instruments referred to herein) is not intended to and does not confer upon any
Person (other than the Parties and, solely with respect to Section 6(k) hereof,
the No Recourse Parties (as defined below)) any rights or remedies hereunder,
including the right to rely upon the representations and warranties set forth
herein.

(i)    Severability. The provisions of this Agreement shall be deemed severable.
Whenever possible, each provision or portion of any provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable Law, but if any provision or portion of any provision of this
Agreement is held to be invalid, illegal or unenforceable in any respect under
any applicable Law in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision or portion of any
provision in such jurisdiction or the application of that provision, in any
other jurisdiction, and this Agreement shall be reformed, construed and enforced
in such jurisdiction such that a suitable and equitable provision shall be
substituted for that provision in order to carry out, so far as may be valid and
enforceable, the intent and purpose of the invalid or unenforceable provision.

(j)    Enforcement. The Parties agree that irreparable damage would occur if any
provision of this Agreement were not performed in accordance with its specific
terms or were otherwise breached and that the Parties may not have an adequate
remedy at Law in the event that any of the obligations of this Agreement were
not performed in accordance with its specific terms or otherwise breached.
Accordingly, the Parties shall

 

-11-



--------------------------------------------------------------------------------

be entitled to specific performance of the terms hereof, including an injunction
or injunctions to prevent breaches of this Agreement or to enforce specifically
the performance of the terms and provisions hereof, in addition to any other
remedy to which they are entitled at Law or in equity, including monetary
damages. Each of the Parties hereby further waives (i) any defense in any action
for specific performance that a remedy at Law would be adequate, (ii) an award
of performance is not an appropriate remedy for any reason at Law or equity, and
(iii) any requirement under any Law to post security or a bond or similar
undertaking as a prerequisite to obtaining equitable relief.

(k)    Non-Recourse. Notwithstanding anything that may be expressed or implied
in this Agreement, and notwithstanding the fact that the Stockholders may be
partnerships, the Parties covenant, agree and acknowledge that no recourse under
this Agreement shall be had against any former, current or future directors,
officers, agents, affiliates, limited partners, general partners, members,
managers, employees, stockholders or equity holders of any Stockholder, or any
former, current or future directors, officers, agents, affiliates, employees,
general or limited partners, members, managers, employees, stockholders or
equity holders of any of the foregoing, as such (any such Person, a “No Recourse
Party”), whether by the enforcement of any assessment or by any legal or
equitable proceeding, or by virtue of any statute, regulation or other
applicable Law, it being expressly agreed and acknowledged that no liability
whatsoever shall attach to, be imposed on or otherwise be incurred by any No
Recourse Party for any obligation of any Stockholder under this Agreement for
any claim based on, in respect of or by reason of such obligations or their
creation.

(l)    Obligations Several. The obligations of the LLC Optionholders under this
Agreement shall be several and not joint and several.

(m)    Certain Acknowledgments. Parent, Holdings and Company hereby irrevocably
acknowledge and agree that:

(i)    the consummation of the Specified Exchange by each of the LLC
Optionholders shall be exempt from the operation of Section 16(b) of the
Exchange Act; and

(ii)    the fair market value of each of the LLC Units owned each of the LLC
Optionholders that are exchanged for shares of Company Class A Common Stock
pursuant to the Specified Exchange is equal to the Merger Consideration and, as
such, there is no profit or gain realized by any of the LLC Optionholders upon
the sale or other disposition of any such shares of Company Class A Common Stock
pursuant to the Merger.

[SIGNATURE PAGE FOLLOWS]

 

-12-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first written above by their respective officers thereunto duly
authorized.

 

H&E EQUIPMENT SERVICES, INC. By:  

/s/ John Engquist

Name:   John Engquist Title:   Chief Executive Officer NEFF CORPORATION By:  

/s/ Mark Irion

Name:   Mark Irion Title:   Chief Financial Officer

NEFF HOLDINGS LLC

By: Neff Corporation, its managing member

By:  

/s/ Mark Irion

Name:   Mark Irion Title:   Chief Financial Officer MANAGEMENT REPRESENTATIVE
By:  

/s/ Mark Irion

Name:   Mark Irion

[Signature Page for Exchange and Termination Agreement]



--------------------------------------------------------------------------------

LLC OPTIONHOLDERS By:  

/s/ Graham Hood

Name:   Graham Hood By:  

/s/ Westley Parks

Name:   Westley Parks By:  

/s/ Mark Irion

Name:   Mark Irion By:  

/s/ Steve Michaels

Name:   Steve Michaels By:  

/s/ Robert Singer

Name:   Robert Singer By:  

/s/ James Continenza

Name:   James Continenza

[Signature Page for Exchange and Termination Agreement]



--------------------------------------------------------------------------------

Exhibit A

 

Optionholder

   Number of LLC
Options    Number of LLC
Units1

Graham Hood

   354,288    354,288

James Continenza

   20,433    20,433

Mark Irion

   211,272    211,272

Robert Singer

   14,303    14,303

Steve Michaels

   60,131    60,131

Westley Parks

   97,510    97,510

 

1  Does not give effect to the exercise price and tax withholding contemplated
by Section 1(d).